Case 3:19-cv-00716-JBA Document 10-3 Filed 06/12/19 Page 1 of 49




           EXHIBIT A
       Case
          Case
            3:19-cv-00716-JBA
                3:19-cv-00856 Document
                              Document110-3
                                         FiledFiled
                                               06/03/19
                                                    06/12/19
                                                          Page
                                                             Page
                                                               1 of 245of 49



                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

                                                  )
DALE BARTON, ROBERT FLOS, and                     )
GIOVANNI VECCHIATO, Derivatively on               )
Behalf of REVOLUTION LIGHTING                     )
TECHNOLOGIES, INC.,                               )   Case No.: _______________
                                                  )
                     Plaintiffs,                  )
                                                  )   VERIFIED STOCKHOLDER
       v.                                         )   DERIVATIVE COMPLAINT FOR
                                                  )   BREACH OF FIDUCIARY DUTY
ROBERT V. LAPENTA, CHARLES J.                     )
SCHAFER, JAMES A. DEPALMA,                        )
WILLIAM D. INGRAM, STEPHEN G.                     )   JURY TRIAL DEMANDED
VIRTUE, and DENNIS MCCARTHY,                      )
                                                  )
                     Defendants,                  )
                                                  )
       -and-                                      )
                                                  )
REVOLUTION LIGHTING                               )
TECHNOLOGIES, INC., a Delaware                    )
Corporation,                                      )
                                                  )
                     Nominal Defendant.           )
                                                  )

       Plaintiffs Dale Barton, Robert Flos, and Giovanni Vecchiato (“Plaintiffs”), by and

through their attorneys, allege the following upon information and belief, except as to those

allegations concerning Plaintiffs, which are alleged upon personal knowledge.       Plaintiffs’

information and belief is based upon, among other things, their counsel’s investigation, which

includes without limitation: (a) review and analysis of regulatory filings made by Revolution

Lighting Technologies, Inc. (“Revolution Lighting” or the “Company”), with the United States

Securities and Exchange Commission (“SEC”); (b) review of pleadings filed in the Securities

Class Actions (as defined below); (c) review and analysis of press releases and media reports




                                              1
         Case
            Case
              3:19-cv-00716-JBA
                  3:19-cv-00856 Document
                                Document110-3
                                           FiledFiled
                                                 06/03/19
                                                      06/12/19
                                                            Page
                                                               Page
                                                                 2 of 345of 49



issued by and disseminated by Revolution Lighting; and (d) review of other publicly-available

information concerning Revolution Lighting.

                          NATURE OF THE ACTION AND OVERVIEW

        1.       This is a stockholder derivative action asserting claims for breach of fiduciary

duty brought on behalf of nominal defendant Revolution Lighting against certain current and

former officers and members of the Company’s Board of Directors (the “Board”).

        2.       Revolution Lighting purports to design and manufacture light-emitting diode

(“LED”) lighting solutions for industrial, commercial, and government markets.

        3.       On October 17, 2018, Revolution Lighting filed a Form 8-K with the SEC

reporting its preliminary financial results for the third quarter of 2018, with revenue expected to

be $33 million, compared to guidance of $40-$41 million.

        4.       Revolution Lighting also announced in the Form 8-K that Defendant Robert V.

LaPenta (“LaPenta”), its Chief Executive Officer (“CEO”), President, and Chairman of the

Board had offered to acquire all of the Company’s common stock for $2.00 per share, more

$0.50 a share less than the Company’s stock was trading on October 16, 2018.

        5.       On this news, Revolution Lighting’s stock price fell $0.98 per share, or over 38%,

to close at $1.58 per share on October 17, 2018, on unusually heavy trading volume.1

        6.       On October 19, 2018, Revolution Lighting issued a press release disclosing “an

ongoing investigation by the SEC regarding certain revenue recognition practices, including bill

and hold transactions that occurred between 2014 through the second quarter of 2018.”

        7.       On this news, Revolution Lighting’s stock price fell $0.16 per share, or over 10%,

to close at $1.43 per share on October 22, 2018, on unusually heavy trading volume.

1
  The Company’s stock traded on a split adjusted basis following a one for-ten reverse stock split, effective March
11, 2016. All references to the stock price herein reflect the post-spilt price.



                                                        2
        Case
           Case
             3:19-cv-00716-JBA
                 3:19-cv-00856 Document
                               Document110-3
                                          FiledFiled
                                                06/03/19
                                                     06/12/19
                                                           Page
                                                              Page
                                                                3 of 445of 49



       8.        Then, on November 14, 2018, Revolution Lighting announced that its Transaction

Committee (as described below) was considering an updated proposal from LaPenta to acquire

all of the Company’s outstanding stock for $1.50 per share, referring to the SEC investigation as

part of the reason LaPenta wished to take Revolution Lighting private.

       9.        On this news, Revolution Lighting’s stock price fell $0.55 per share, or nearly

40%, to close at $0.85 per share on November 15, 2018, on unusually heavy trading volume.

       10.       Between March 14, 2014 and November 14, 2018 (the “Relevant Period”), the

Individual Defendants (as defined herein) made false and/or misleading statements and failed to

disclose material adverse facts about Revolution Lighting’s business, operations, and prospects.

Specifically, the Individual Defendants made false and/or misleading statements and/or failed to

disclose that:     (i) Revolution Lighting was improperly recognizing revenue for certain

transactions; (ii) as a result, Revolution Lighting’s financial statements were misstated;

(iii) Revolution Lighting lacked adequate internal controls over financial reporting; (iv) as a

result, Revolution Lighting would be subject to regulatory scrutiny and incur substantial costs;

and (v) as a result of the foregoing, the Individual Defendants’ positive statements about

Revolution Lighting’s business, operations, and prospects were materially misleading and/or

lacked a reasonable basis.

       11.       The Individual Defendants breached their fiduciary duties of loyalty and good

faith by willfully engaging in the wrongdoing as alleged herein.

       12.       As a direct and proximate result of the Individual Defendants’ breaches of

fiduciary duties, Revolution Lighting has sustained damages as described below.




                                                3
            Case
               Case
                 3:19-cv-00716-JBA
                     3:19-cv-00856 Document
                                   Document110-3
                                              FiledFiled
                                                    06/03/19
                                                         06/12/19
                                                               Page
                                                                  Page
                                                                    4 of 545of 49



                                 JURISDICTION AND VENUE

        13.      This Court has subject matter jurisdiction over the claims asserted in this action

under 28 U.S.C. § 1332 because there is complete diversity among the parties and the amount in

controversy exceeds the sum of $75,000, exclusive of interest and costs.

        14.      This Court has personal jurisdiction over the defendants because either they live

in the State of Connecticut or they committed or omitted acts in the State of Connecticut for

which they are being sued in this action.

        15.      Venue is proper in this Court under 28 U.S.C. § 1931(b) because a substantial

portion of the transactions and wrongs complained of in this action occurred in this District and

because defendants conducted business here and engaged in activities that had an effect in this

District.

                                             PARTIES

        16.      Plaintiff Dale Barton is a current stockholder of 100 shares of Revolution

Lighting and has held Revolution Lighting common stock continuously since March 14, 2014.

Plaintiff will fairly and adequately represent the interests of Revolution Lighting’s stockholders

in enforcing the rights of the Company. Plaintiff is a citizen of Michigan.

        17.      Plaintiff Robert Flos is a current stockholder of 35,000 shares of Revolution

Lighting and has held Revolution Lighting common stock continuously since July 2, 2014.

Plaintiff will fairly and adequately represent the interests of Revolution Lighting’s stockholders

in enforcing the rights of the Company. Plaintiff is a citizen of Colorado.

        18.      Plaintiff Giovanni Vecchiato is a current stockholder of 1,100 shares of

Revolution Lighting and has held Revolution Lighting common stock continuously since March

11, 2016. Plaintiff will fairly and adequately represent the interests of Revolution Lighting’s

stockholders in enforcing the rights of the Company. Plaintiff is a citizen of Italy.


                                                 4
        Case
           Case
             3:19-cv-00716-JBA
                 3:19-cv-00856 Document
                               Document110-3
                                          FiledFiled
                                                06/03/19
                                                     06/12/19
                                                           Page
                                                              Page
                                                                5 of 645of 49



       19.    Defendant Revolution Lighting is incorporated under the laws of Delaware with

its principal executive offices located in Stamford, Connecticut. Revolution Lighting’s common

stock trades on the Nasdaq Stock Market (“NASDAQ”) under the symbol “RVLT.”

       20.    Defendant LaPenta has been a member of the Board and its Chairman since

September 2012, CEO since January 2013, and President since July 2015. LaPenta also holds a

substantial personal investment of Revolution Lighting’s common stock through RVL 1 LLC

(“RVL”). RVL is controlled by its managing member, Aston Capital, LLC (“Aston”), of which

LaPenta is CEO and a member. As of Revolution Lighting’s March 22, 2018 proxy statement

(the “2018 Proxy”), RVL directly holds 8,245,386 shares, or 36.88%, of Revolution Lighting’s

outstanding common stock. Aston, in its capacity as the managing member of RVL, is the

beneficial owner of 8,575,386 shares, or 38.35%, of Revolution Lighting’s outstanding common

stock. This number includes an additional 330,000 shares of restricted common stock that Aston

holds directly. LaPenta also owns 950,000 shares of Revolution Lighting common stock in his

personal account. His total beneficial ownership amounts to 9,525,386 shares, or 42.60%, of

Revolution Lighting’s outstanding common stock. He is named as a defendant in the Securities

Class Actions. LaPenta is a citizen of Connecticut.

       21.    Defendant Charles J. Schafer (“Schafer”) was the Company’s Chief Financial

Officer (“CFO”) from January 2013 to July 10, 2015. He is named as a defendant in the

Securities Class Actions. Schafer is a citizen of New York.

       22.    Defendant James A. DePalma (“DePalma”) was the Company’s CFO from July

10, 2015 and a member of the Board from September 2012 until his resignation from both

positions on May 2, 2019. DePalma has also been the Vice Chairman and Senior Managing

Partner of Aston since August 2011.      DePalma holds a substantial personal investment in




                                               5
        Case
           Case
             3:19-cv-00716-JBA
                 3:19-cv-00856 Document
                               Document110-3
                                          FiledFiled
                                                06/03/19
                                                     06/12/19
                                                           Page
                                                              Page
                                                                6 of 745of 49



Revolution Lighting’s common stock through RVL and Aston, of which he is a member.

DePalma owns 195,000 shares of Revolution Lighting common stock in his personal account.

His total beneficial ownership amounts to 8,770,386 shares, or 39.23%, of Revolution Lighting’s

outstanding common stock.         He is named as a defendant in the Securities Class Actions.

DePalma is a citizen of Connecticut.

       23.    Defendant William D. Ingram (“Ingram”) has been a member of the Board since

September 2012. Ingram has been a member of the Audit Committee at all relevant times. He

holds 35,058 shares of Company common stock. Ingram is a citizen of Washington.

       24.    Defendant Stephen G. Virtue (“Virtue”) has been a member of the Board since

September 2012. Virtue has been a member of the Audit Committee at all relevant times. He

holds 35,058 shares of Company common stock. Virtue is a citizen of Florida.

       25.    Defendant Dennis McCarthy (“McCarthy”) has been a member of the Board since

September 2012. McCarthy has been Chairman of the Audit Committee at all relevant times.

He holds 36,058 shares of Company common stock. McCarthy is a citizen of New York.

       26.    LaPenta, Schafer, DePalma, Ingram, Virtue, and McCarthy are referred to herein

as the “Individual Defendants.”

                     DUTIES OF THE INDIVIDUAL DEFENDANTS

       27.    By reason of their positions as officers and/or directors of the Company and

because of their ability to control the business and corporate affairs of the Company, the

Individual Defendants owed the Company and its stockholders the fiduciary obligations of good

faith, loyalty, and candor and were and are required to use their utmost ability to control and

manage the Company in a fair, just, honest, and equitable manner. The Individual Defendants

were and are required to act in furtherance of the best interests of the Company and its

stockholders so as to benefit all stockholders equally and not in furtherance of their personal


                                                6
        Case
           Case
             3:19-cv-00716-JBA
                 3:19-cv-00856 Document
                               Document110-3
                                          FiledFiled
                                                06/03/19
                                                     06/12/19
                                                           Page
                                                              Page
                                                                7 of 845of 49



interest or benefit. Each director and officer of the Company owes to the Company and its

stockholders the fiduciary duty to exercise good faith and diligence in the administration of the

affairs of the Company and in the use and preservation of its property and assets, and the highest

obligations of fair dealing.

       28.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of the Company, were able to and did, directly and/or indirectly,

exercise control over the wrongful acts complained of herein.

       29.     To discharge their duties, the officers and directors of the Company were required

to exercise reasonable and prudent supervision over the management, policies, practices, and

controls of the Company. By virtue of such duties, the officers and directors of Revolution

Lighting were required to, among other things:

               a.      ensure that the Company complied with its legal obligations and

       requirements, including acting only within the scope of its legal authority and

       disseminating truthful and accurate statements to the SEC and the investing public;

               b.      conduct the affairs of the Company in a lawful, efficient, business-like

       manner so as to make it possible to provide the highest quality performance of its

       business, to avoid wasting the Company’s assets, and to maximize the value of the

       Company’s stock;

               c.      properly and accurately guide investors and analysts as to the true

       financial condition of the Company at any given time, including making accurate

       statements about the Company’s financial results and prospects, and ensuring that the

       Company maintained an adequate system of financial controls such that the Company’s

       financial reporting would be true and accurate at all times;




                                                 7
        Case
           Case
             3:19-cv-00716-JBA
                 3:19-cv-00856 Document
                               Document110-3
                                          FiledFiled
                                                06/03/19
                                                     06/12/19
                                                           Page
                                                              Page
                                                                8 of 945of 49



               d.     remain informed as to how the Company conducted its operations, and,

       upon receipt of notice or information of imprudent or unsound conditions or practices,

       make reasonable inquiry in connection therewith, and take steps to correct such

       conditions or practices and make such disclosures as necessary to comply with federal

       and state securities laws; and

               e.     ensure that the Company was operated in a diligent, honest, and prudent

       manner in compliance with all applicable federal, state, and local laws, rules, and

       regulations.

       30.     Each of the Individual Defendants, as a director and/or officer, owed to the

Company and its stockholders the fiduciary duties of loyalty, good faith, and candor in the

management and administration of the affairs of the Company, as well as in the use and

preservation of its property and assets. The conduct of the Individual Defendants complained of

herein involves a knowing and culpable violation of their obligations as directors and officers of

the Company, the absence of good faith on their part, and a reckless disregard for their duties to

the Company and its stockholders that Individual Defendants were aware or should have been

aware posed a risk of serious injury to the Company.

       31.     The Company has established a Code of Business Conduct and Ethics (the

“Code”) for the following purpose:

       Revolution Lighting Technologies, Inc. (the “Company”) is committed to
       conducting our business in a highly ethical manner, in accordance with applicable
       laws, rules and regulations and with the highest standards of business conduct.
       Our Code of Business Conduct and Ethics (the “Code of Conduct”) sets out our
       basic guiding principles and applies to each employee of the Company and its
       subsidiaries and each member of the Company’s Board of Directors. Every
       employee and director must be familiar with and understand the provisions of this
       Code of Conduct. If you are unsure whether your conduct or the conduct of
       others complies with this Code of Conduct, you should contact your supervisor or
       the Company’s Chief Financial Officer. Employees may also report any



                                                8
CaseCase
     3:19-cv-00716-JBA
         3:19-cv-00856 Document 110-3
                                    Filed
                                        Filed
                                          06/03/19
                                              06/12/19
                                                     Page
                                                        Page
                                                          9 of10
                                                               45of 49



suspected noncompliance to the Chairman of the Audit Committee of the Board
of Directors.

32.    The Code states:

I.     Compliance with Laws, Rules and Regulations

        You are required to comply with all applicable governmental laws, rules
and regulations that govern the conduct of our business at all times and to report
any suspected violations in accordance with this Code of Conduct. If you have a
question about the applicability or interpretation of any law, rule or regulation,
you should contact the Chief Financial Officer. The Company will not tolerate
any retaliation against any person who communicates bona fide concerns to the
Company or law enforcement officials concerning a possible violation of any law,
regulation or this Code.

                                 *      *       *

III.   Disclosures

        It is Company policy to make full, fair, accurate, timely and
understandable disclosure in compliance with all applicable laws and regulations
in all reports and documents that the Company files with, or submits to, the
Securities and Exchange Commission and in all other public communications
made by the Company. The Company’s senior officers and financial and
accounting group are ultimately responsible for taking all necessary steps to
ensure that this occurs. All employees and directors shall take appropriate steps
within their areas of responsibility to ensure the same.

        It is the responsibility of each employee to promptly to [sic] bring to the
attention of the Chief Financial Officer or the Chairman of the Audit Committee
any credible information of which he or she becomes aware that would place in
doubt the accuracy and completeness in any material respect of any disclosures of
which he or she is aware that have been made, or are to be made, directly or
indirectly by the Company in any SEC filing or submission or any other formal or
informal public communication, whether oral or written.

        In addition, each employee is responsible for promptly bringing to the
attention of the Chief Financial Officer or the Chairman of the Audit Committee
any credible information of which he or she becomes aware that indicates any
deficiency in the Company’s internal control over financial reporting within the
meaning of Section 404 of the Sarbanes-Oxley Act and the SEC’s implementing
rules, and/or the Company’s disclosure controls and procedures for preparing
SEC reports or other public communication as mandated by Section 302 of the
Sarbanes-Oxley Act and the SEC’s implementing rules, even if a materially
inaccurate or incomplete disclosure by or on behalf of the Company has not
resulted or is not expected imminently to result from such deficiency.



                                        9
       Case
          Case
            3:19-cv-00716-JBA
                3:19-cv-00856 Document
                              Document110-3
                                         FiledFiled
                                               06/03/19
                                                    06/12/19
                                                          Page
                                                             Page
                                                               10 of1145of 49



                                        *      *       *

       IX.    Compliance with Code of Conduct

               All employees are responsible for ensuring that our standards of conduct
       are followed. If you know of or suspect a violation of applicable laws, rules or
       regulations or this Code of Conduct, you must immediately report that
       information to the Chief Financial Officer or the Chairman of the Audit
       Committee of the Board of Directors. While self-reporting a violation will not
       excuse the violation itself, the extent and promptness of such reporting will be
       considered in determining any appropriate sanction, including dismissal.

               Violations of this Code of Conduct may result in disciplinary action, up to
       and including termination. The Audit Committee of the Board of Directors shall
       determine, or shall designate appropriate persons to determine, appropriate action
       in response to violations of this Code of Conduct.

                                        *      *       *

       XI.    Board of Directors

              With respect to their service on behalf of the Company, the Company’s
       Board of Directors must comply with the relevant provisions of this Code of
       Conduct, including conflicts of interest, insider trading and compliance with all
       applicable laws, rules and regulations.

       33.    Moreover, the Audit Committee Charter (the “Charter”) states that the primary

purpose of the Audit Committee of the Board (defendants Ingram, Virtue, and McCarthy) is:

       The Audit Committee (the “Committee”) shall assist the Board in fulfilling its
       responsibility to oversee management regarding: (i) the conduct of, and the
       integrity of, the Company’s financial reporting to any governmental or regulatory
       body, shareholders, other users of Company financial reports and the public;
       (ii) the Company’s systems of internal control over financial reporting and
       disclosure controls and procedures; (iii) the Company’s legal regulatory
       compliance; (iv) the application of the Company’s related-person transaction
       policy as established by the Board; and (v) the application of the Company’s
       codes of business conduct and ethics as established by management and the
       Board. In addition, the Committee shall oversee the qualifications, engagement,
       compensation, independence and performance of the registered public accounting
       firm that shall audit the annual financial statements of the Company (the
       “independent auditor”) and any other registered public accounting firm engaged
       to prepare or issue an audit report or to perform other audit, review or attest
       services for the Company. All references in this charter to the Company are
       intended to refer also to any subsidiary of the Company and any “variable interest




                                               10
       Case
          Case
            3:19-cv-00716-JBA
                3:19-cv-00856 Document
                              Document110-3
                                         FiledFiled
                                               06/03/19
                                                    06/12/19
                                                          Page
                                                             Page
                                                               11 of1245of 49



       entity” whose results of operations are consolidated with those of the Company,
       except where the context otherwise requires.

       34.    Pursuant to the Charter, the responsibilities of the Audit Committee are as

follows:

       A.     Oversee the Engagement of the Independent Auditor:

              1.     appoint, evaluate, compensate, oversee the work of, and if
                     appropriate terminate the appointment of, the independent auditor,
                     who shall report directly to the Committee;

              2.     pre-approve all auditing services, internal control-related services
                     and permitted non-audit services (including the range of fees and
                     terms thereof) to be performed for the Company by the
                     independent auditor, subject to the de minimis exception for non-
                     audit services described in Section 10A(i)(1)(B) of the Exchange
                     Act that are approved by the Committee prior to the completion of
                     the audit and, in connection with approval of any permissible tax
                     services and services related to internal control over financial
                     reporting, discuss with the independent auditor the potential effects
                     of such services on the independence of the auditor;

              3.     discuss with management and the independent auditor, in
                     connection with the annual engagement of the independent auditor,
                     the responsibility of the auditor under generally accepted auditing
                     standards with respect to the Company’s financial statements; and
                     review and approve the terms of the engagement of the
                     independent auditor and the scope and expected timing of the
                     annual audit;

              4.     (i) on an annual basis, review a formal written statement from the
                     independent auditor delineating all relationships between the
                     independent auditor and the Company, consistent with Public
                     Company Accounting Oversight Board (“PCAOB”) Rule 3526,
                     “Communications        with    Audit      Committees       Concerning
                     Independence,” and discuss with the independent auditor any
                     relationships or services that may impact the objectivity and
                     independence of the independent auditor and take appropriate
                     action in response to the independent auditor’s statement of its
                     relationships with the Company to satisfy itself of the independent
                     auditor’s independence; (ii) consider whether, in addition to
                     assuring the regular rotation of the lead audit partner as required by
                     law, in the interest of assuring continuing independence of an
                     independent auditor, the Company should regularly rotate the firm
                     appointed as the Company’s independent auditor; and (iii) set clear



                                              11
Case
   Case
     3:19-cv-00716-JBA
         3:19-cv-00856 Document
                       Document110-3
                                  FiledFiled
                                        06/03/19
                                             06/12/19
                                                   Page
                                                      Page
                                                        12 of1345of 49



             hiring policies for employees or former employees of the
             independent auditor;

      5.     at least annually, review a report by the independent auditor
             describing: (i) the firm’s internal quality-control procedures and
             (ii) any material issues raised by the most recent internal quality-
             control review or peer review of the firm, or by any review, inquiry
             or investigation by governmental or professional authorities
             (including the PCAOB), within the preceding five years, regarding
             one or more independent audits carried out by the firm, and any
             steps taken to deal with any such issues;

B.    Oversee Attest Engagements of Other Registered Public Accounting Firms

      6.     appoint, evaluate, compensate, oversee the work of, and if
             appropriate terminate the appointment of any other registered
             public accounting firm engaged for the purpose of preparing or
             issuing an audit report or performing other audit, review or attest
             services (including the resolution of any disagreements between
             management and the auditor regarding financial reporting), each of
             which firms shall report to the Committee, and, if such firm is
             required to be independent of the Company in accordance with
             SEC rules, review a formal written statement from the independent
             auditor delineating all relationships between such firm and the
             Company and discuss with such firm any relationships or services
             that may impact the objectivity and independence of the firm, and
             take appropriate action to satisfy itself of such firm’s
             independence, and approve any audit-related and permitted non-
             audit services (including the fees and material terms thereof) to be
             provided by any registered public accounting firm so engaged;

C.    Oversee Internal Controls and Risk Management

      7.     review and advise the chief executive officer and the Board with
             respect to the appointment, dismissal and replacement of the chief
             financial officer and chief accounting officer and consult with the
             chief executive officer and the Compensation Committee about the
             performance evaluation and compensation of each;

      8.     establish and oversee the effectiveness of procedures for the
             receipt, retention and treatment of complaints regarding
             accounting, internal accounting controls or auditing matters, and
             the confidential, anonymous submission by employees of concerns
             regarding questionable accounting, financial reporting or auditing
             matters;




                                      12
Case
   Case
     3:19-cv-00716-JBA
         3:19-cv-00856 Document
                       Document110-3
                                  FiledFiled
                                        06/03/19
                                             06/12/19
                                                   Page
                                                      Page
                                                        13 of1445of 49



      9.     oversee management’s design and maintenance of the Company’s
             internal control over financial reporting and disclosure controls and
             procedures, including reviewing and discussing with management
             and the independent auditor (i) management’s certification in the
             Company’s periodic SEC reports concerning the Company’s
             disclosure controls and procedures and any reports by management
             or the independent auditor of a material weakness or significant
             deficiency in internal control over financial reporting, (ii) the
             actions taken to remedy any such material weakness or significant
             deficiency and any changes in circumstances that have, or are
             reasonably likely to have, a material effect on internal control over
             financial reporting, (iii) management’s annual assessment of the
             adequacy of the Company’s internal control over financial
             reporting, (iv) if and when applicable, the independent auditor’s
             annual attestation report regarding the Company’s internal control
             over financial reporting prior to the filing of the Company’s
             Annual Report on Form 10-K, and (v) any identified act of fraud,
             whether or not material, that involves management or other
             employees who have a significant role in the Company’s internal
             control over financial reporting or disclosure controls and
             procedures;

      10.    (i) review and discuss with management and the independent
             auditor the Company’s financial risk exposures and assess the
             policies and processes management has implemented to monitor
             and control such exposures, (ii) assist the Board in fulfilling its
             oversight responsibilities regarding the Company’s policies and
             processes with respect to risk assessment and risk management,
             including any significant non-financial risk exposures, and
             (iii) review the Company’s annual disclosures concerning the role
             of the Board in the risk oversight of the Company, such as how the
             Board administers its oversight function;

D.    Oversee Financial Reporting and Auditing

      11.    review and discuss with management and the independent auditor:
             (i) the critical accounting policies and practices used by the
             Company, the accounting treatment to be applied in respect of
             significant new transactions or other significant events not in the
             ordinary course of the Company’s business and any significant
             changes in management’s selection or application of accounting
             principles; (ii) alternative accounting treatments within generally
             accepted accounting principles (“GAAP”) for material items that
             have been discussed by the independent auditor with management,
             including the ramifications of the use of such treatments and the
             treatment preferred by the independent auditor, and other material
             written communications between the independent auditor and


                                      13
Case
   Case
     3:19-cv-00716-JBA
         3:19-cv-00856 Document
                       Document110-3
                                  FiledFiled
                                        06/03/19
                                             06/12/19
                                                   Page
                                                      Page
                                                        14 of1545of 49



            management such as a schedule of unadjusted differences;
            (iii) other material written communications between the
            independent auditor and management, such as any management
            letter or schedule of unadjusted differences; and (iv) the effect of
            regulatory and accounting initiatives on the Company’s financial
            statements;

      12.   review and, as pertinent, discuss with management and the
            independent auditor the matters required to be discussed by
            Statement on Auditing Standards No. 114 relating to the conduct
            of the audit, including: (i) any significant difficulties encountered
            in the course of audit work, including any restrictions on the scope
            of audit activities or on access to requested information; (ii) any
            special audit steps adopted by the independent auditor in light of
            any material weakness in the Company’s internal control over
            financial reporting; (iii) any material changes required in the scope
            of the audit plan; (iv) any significant disagreements with
            management and (v) periodically, the status of the Company’s
            response to previous audit recommendations;

      13.   oversee the Company’s financial reports, including: (i) resolve any
            disagreements regarding financial reporting between management
            and the independent auditor; (ii) review any significant findings by
            the independent auditor relating to the preparation of the
            Company’s financial statements; (iii) review and discuss with
            management and the independent auditor, prior to public release,
            the Company’s annual and quarterly financial statements to be
            filed with the SEC including the Company’s disclosures under
            “Management’s Discussion and Analysis of Financial Condition
            and Results of Operations”; (iv) prior to release of the annual
            audited financial statements, meet with the independent auditor
            without any management member present to discuss the
            independent auditor’s views about the qualitative aspects of the
            Company’s significant accounting practices; (v) recommend to the
            Board whether to include the audited annual financial statements in
            the Company’s Annual Report on Form 10-K to be filed with the
            SEC; and (vi) prior to submission to any governmental authority of
            (a) any financial statement of the Company that differs from the
            financial statements filed or to be filed by the Company with the
            SEC or (b) any financial statement of a subsidiary of the Company
            that in the Committee’s judgment is material to the Company and
            that presents information regarding such subsidiary in a way that is
            materially different from the presentation of such information in
            the financial statements of the Company filed or to be filed with
            the SEC, review such financial statements and any report,
            certification or opinion thereon provided by an independent
            auditor;


                                     14
Case
   Case
     3:19-cv-00716-JBA
         3:19-cv-00856 Document
                       Document110-3
                                  FiledFiled
                                        06/03/19
                                             06/12/19
                                                   Page
                                                      Page
                                                        15 of1645of 49



      14.   review and discuss with management and the independent auditor
            any material off-balance sheet financing and any other material
            financial arrangement that does not appear in the financial
            statements of the Company;

      15.   discuss with management the Company’s earnings press releases
            and review financial information and earnings guidance provided
            to analysts and to rating agencies, including any such
            dissemination of financial information not involving the
            presentation of financial measures in accordance with GAAP;

E.    Oversee Legal and Ethical Compliance

      16.   obtain reports from management that the Company and its
            subsidiaries are in conformity with applicable legal requirements
            and the Company’s code(s) of business conduct and ethics and
            advise the Board with respect to the Company’s policies and
            procedures regarding compliance with applicable laws and
            regulations, and with the Company’s code(s) of business conduct
            and ethics;

      17.   review periodically with a member of management: (i) legal and
            regulatory matters that may have a material impact on the
            Company’s financial statements, including any material reserves
            for legal contingencies and any related financial statement
            disclosure, and (ii) the scope and effectiveness of the Company’s
            legal and regulatory compliance policies and programs;

      18.   in accordance with, and to the extent provided by, the pertinent
            policies that shall be adopted by the Board upon recommendation
            of the Committee, review (on an ongoing basis, as appropriate) and
            approve or ratify on behalf of the Company, if appropriate, any
            proposed, on-going or completed transaction involving the
            Company and (i) any director or executive officer of the Company,
            (ii) any owner of 5% or more of any class or series of shares of the
            Company or (iii) such other person serving as an officer or
            member of the senior management of the Company or as a member
            of the board of directors or similar governing body of any
            subsidiary of the Company as may be designated in accordance
            with such policy or (iv) any member of the family of, or any
            company or other entity affiliated with, any such person, in each
            case considering any audit procedures or safeguards of the
            Company’s interests appropriate to be instituted in connection with
            such transaction; and

      19.   review at least annually with management, including a member of
            the Legal Department and the head of the internal audit function,



                                     15
       Case
          Case
            3:19-cv-00716-JBA
                3:19-cv-00856 Document
                              Document110-3
                                         FiledFiled
                                               06/03/19
                                                    06/12/19
                                                          Page
                                                             Page
                                                               16 of1745of 49



                      compliance with, the adequacy of and any requests for waivers
                      under, the Company’s code(s) of business conduct and ethics
                      (including codes that apply to all employees as well as those
                      applicable to directors and officers) and the Company’s policies
                      and procedures concerning trading in Company securities, and
                      make a recommendation to the full Board with regard to any
                      approval or waiver under such code sought with respect to any
                      executive officer or director.

       35.    As described below, the Audit Committee failed in these responsibilities.

                             SUBSTANTIVE ALLEGATIONS

Background

       36.    Revolution Lighting designs, manufactures, markets, and sells LED lighting

solutions focusing on the industrial, commercial, and government markets in the United States,

Canada, and internationally. The Company offers interior and exterior LED lamps and fixtures,

including signage and control systems. Its products are used for interior use, outdoor use, new

fixture installation, retrofit installation, smart grid control systems, and integration of LED

technology into custom applications.

       37.    The Company is the successor by merger to a corporation named Super Vision

International, Inc., which was incorporated in January 1991.     In April 2007, the Company

changed its name from Super Vision International, Inc. to Nexxus Lighting, Inc. (“Nexxus”).

       38.    On September 12, 2012, RVL, an affiliate of Aston, made an investment of $6

million in exchange for newly-created Series B Convertible Preferred Stock, $.001 par value per

share, representing 73% of the Company’s outstanding voting stock. The RVL investment

resulted in a change in control under applicable NASDAQ regulations. In connection with the

RVL investment, defendant LaPenta was named Chairman of the Board and CEO, and the

Company changed its name from Nexxus to Revolution Lighting.




                                              16
       Case
          Case
            3:19-cv-00716-JBA
                3:19-cv-00856 Document
                              Document110-3
                                         FiledFiled
                                               06/03/19
                                                    06/12/19
                                                          Page
                                                             Page
                                                               17 of1845of 49



       39.    In August 2013, Revolution Lighting acquired Relume Technologies, a

manufacturer of LED lighting products and control systems. In April 2014, Revolution Lighting

acquired Value Lighting Inc., a supplier of lighting solutions to the multifamily residential

market.

       40.    Defendant LaPenta exerts a significant amount of influence over the Company

due to his substantial control of Company shares and his positions at the Company. Indeed, the

Company candidly acknowledges its dependence on him stating:

       If we are unable to attract or retain qualified personnel, our business and product
       development efforts could be harmed.

       To a significant extent, our success will depend on our senior management
       team, including the Chairman, Chief Executive Officer and President Robert V.
       LaPenta, and other members of the executive team. The loss of any of these
       individuals could severely harm the business. Our success also depends on our
       continued ability to identify, attract, hire, train, retain and motivate highly skilled
       technical, managerial, manufacturing, administrative and sales and marketing
       personnel. Competition for these individuals is intense, and we may not be able
       to successfully recruit, assimilate or retain sufficiently qualified personnel. In
       particular, we may encounter difficulties in recruiting and retaining a sufficient
       number of qualified technical personnel, which could harm our ability to develop
       new products and adversely impact our relationships with existing and future
       customers. The inability to attract and retain necessary technical, managerial,
       manufacturing, administrative and sales and marketing personnel could harm our
       ability to obtain new customers and develop new products and could adversely
       affect our business and operating results.

(Emphasis added).

The Individual Defendants Cause the Company to Issue Materially False and Misleading
Statements During the Relevant Period

       41.    On March 14, 2014, Revolution Lighting filed its annual report on Form 10-K for

the period ended December 31, 2013 (the “2013 10-K”). It reported revenue of $26.06 million.

Regarding Revolution Lighting’s revenue recognition policy, the 2013 10-K stated:

       We recognize revenue for our products upon shipment or delivery to customers in
       accordance with the respective contractual arrangements, provided no significant
       obligations remain and collection is probable. For sales that include customer



                                                 17
       Case
          Case
            3:19-cv-00716-JBA
                3:19-cv-00856 Document
                              Document110-3
                                         FiledFiled
                                               06/03/19
                                                    06/12/19
                                                          Page
                                                             Page
                                                               18 of1945of 49



       acceptance terms, revenue is recorded after customer acceptance. It is our policy
       that all sales are final. Requests for returns are reviewed on a case by case basis.

       As revenue is recorded, we accrue an estimated amount for product returns as a
       reduction of revenue.

       Revenues from merchandise shipped to a logistics supplier for Seesmart, who had
       the contractual right to return merchandise in inventory, was recognized when the
       merchandise was delivered by the logistics supplier to the end user. Payments
       received from the logistics supplier prior to recognizing the related revenue are
       recorded as customer deposits. During the first quarter of 2013, this arrangement
       was terminated.

       Pursuant to agreements with distributors, which provide the distributors with   the
       rights to purchase and resell inventory, we receive up front licensing fees     for
       ongoing support obligations during the term of the agreement. Such fees         are
       amortized by us over the term of the contracts which range from three to        ten
       years. Unamortized licensing fees are included in deferred revenue in           the
       accompanying consolidated balance sheets.

       Sales taxes billed to customers are recorded on a gross basis as revenues. From
       time to time, we enter into multiple element arrangements to provide products and
       installation services. Revenues are allocated to each element based on our best
       estimate of the selling prices of each element.

       42.    The 2013 10-K contained certifications by defendants LaPenta and Schafer

attesting that the financial information contained therein was accurate and that it disclosed any

material changes to Revolution Lighting’s internal controls over financial reporting. Defendants

LaPenta, Schafer, DePalma, Ingram, McCarthy, and Virtue also signed the 2013 10-K.

       43.    On May 12, 2014, the Company filed its quarterly report on Form 10-Q for the

period ended March 31, 2014 (the “1Q14 10-Q”) and reported revenue of $4.95 million.

       44.    The 1Q14 10-Q contained certifications by defendants LaPenta and Schafer

attesting that the financial information contained therein was accurate and that it disclosed any

material changes to Revolution Lighting’s internal controls over financial reporting. Moreover,

the report stated that “[t]here was no change in [the Company’s] internal controls over financial




                                               18
       Case
          Case
            3:19-cv-00716-JBA
                3:19-cv-00856 Document
                              Document110-3
                                         FiledFiled
                                               06/03/19
                                                    06/12/19
                                                          Page
                                                             Page
                                                               19 of2045of 49



reporting that occurred during the quarter ended March 31, 2014 that has materially affected, or

is reasonably likely to materially affect, our internal control over financial reporting.”

       45.     On August 7, 2014, Revolution Lighting filed its quarterly report on Form 10-Q

for the period ended June 30, 2014 (the “2Q14 10-Q”) and reported revenue of $17.52 million.

       46.     The 2Q14 10-Q contained certifications by defendants LaPenta and Schafer

attesting that the financial information contained therein was accurate and that it disclosed any

material changes to Revolution Lighting’s internal controls over financial reporting. Under the

heading “Controls and Procedures,” the report stated, in relevant part:

       During the second quarter of 2014, the Company implemented new accounting
       systems and related modifications of processes and controls at its Relume and
       Lumificient subsidiaries. The Company also hired Directors of Finance at its
       Relume, Seesmart and newly acquired Value Lighting subsidiaries and expanded
       its accounting resources at its corporate headquarters and Value Lighting
       subsidiaries.

       47.     On November 6, 2014, the Company filed its quarterly report on Form 10-Q for

the period ended September 30, 2014 (the “3Q14 10-Q”) and reported revenue of $26.88 million.

       48.     The 3Q14 10-Q contained certifications by defendants LaPenta and Schafer

attesting that the financial information contained therein was accurate and that it disclosed any

material changes to Revolution Lighting’s internal controls over financial reporting. Moreover,

the report stated that “[t]here was no change in [the Company’s] internal controls over financial

reporting that occurred during the quarter ended September 30, 2014 that has materially affected,

or is reasonably likely to materially affect, our internal control over financial reporting.”

       49.     On March 16, 2015, Revolution Lighting filed its annual report on Form 10-K for

the period ended December 31, 2014 (the “2014 10-K”). For 2014, the Company reported

revenue of $76.85 million.




                                                  19
       Case
          Case
            3:19-cv-00716-JBA
                3:19-cv-00856 Document
                              Document110-3
                                         FiledFiled
                                               06/03/19
                                                    06/12/19
                                                          Page
                                                             Page
                                                               20 of2145of 49



       50.     The 2014 10-K contained certifications by defendants LaPenta and Schafer

attesting that the financial information contained therein was accurate and that it disclosed any

material changes to Revolution Lighting’s internal controls over financial reporting. Defendants

LaPenta, Schafer, DePalma, Ingram, McCarthy, and Virtue also signed the 2014 10-K.

       51.     On November 5, 2015, Revolution Lighting filed its quarterly report on Form 10-

Q for the period ended September 30, 2015 (the “3Q15 10-Q”).               This report contained

certifications by defendants LaPenta and DePalma attesting that the financial information

contained therein was accurate and that it disclosed any material changes to Revolution

Lighting’s internal controls over financial reporting.

       52.     The 3Q15 10-Q reported revenue of $37.73 million for the quarter.              It also

disclosed a different revenue recognition policy than in prior periods as identified in ¶ 41. The

2Q15 10-Q stated, in relevant part:

       The Company recognizes revenue for its products upon shipment or delivery to
       customers in accordance with the respective contractual arrangements, provided
       no significant obligations remain and collection is probable. For sales that
       include customer acceptance terms, revenue is recorded after customer
       acceptance. It is the Company’s policy that all sales are final. Requests for
       returns are reviewed on a case-by-case basis. As revenue is recorded, the
       Company accrues an estimated amount for product returns as a reduction of
       revenue.

       The Company recognizes revenue from fixed-price and modified fixed-price
       contracts for turnkey energy conservation projects using the percentage-of-
       completion method of accounting. The percentage-of-completion is computed by
       dividing the actual incurred cost to date by the most recent estimated total cost to
       complete the project. The computed percentage is applied to the expected
       revenue for the project to calculate the contract revenue to be recognized in the
       current period. This method is used because management considers total cost to
       be the best available measure of progress on these contracts. Contract costs
       include all direct material and labor costs and indirect costs related to contract
       performance. Provisions for estimated losses on uncompleted contracts are made
       in the period in which such losses are determined.




                                                 20
       Case
          Case
            3:19-cv-00716-JBA
                3:19-cv-00856 Document
                              Document110-3
                                         FiledFiled
                                               06/03/19
                                                    06/12/19
                                                          Page
                                                             Page
                                                               21 of2245of 49



       53.     On March 10, 2016, Revolution Lighting filed its annual report on Form 10-K for

the period ended December 31, 2015 and reported revenue of $129.66 million (the “2015 10-

K”). The 2015 10-K contained certifications by defendants LaPenta and DePalma attesting that

the financial information contained therein was accurate and that it disclosed any material

changes to Revolution Lighting’s internal controls over financial reporting. Defendants LaPenta,

DePalma, Ingram, McCarthy, and Virtue also signed the 2015 10-K.

       54.     On March 9, 2017, Revolution Lighting filed its annual report on Form 10-K for

the period ended December 31, 2016 and reported revenue of $172.12 million (the “2016 10-

K”). The 2016 10-K contained certifications by defendants LaPenta and DePalma attesting that

the financial information contained therein was accurate and that it disclosed any material

changes to Revolution Lighting’s internal controls over financial reporting. Defendants LaPenta,

DePalma, Ingram, McCarthy, and Virtue also signed the 2016 10-K.

       55.     On March 8, 2018, Revolution Lighting filed its annual report on Form 10-K for

the period ended December 31, 2017 and reported revenue of $152.31 million (the “2017 10-

K”). The 2017 10-K contained certifications by defendants LaPenta and DePalma attesting that

the financial information contained therein was accurate and that it disclosed any material

changes to Revolution Lighting’s internal controls over financial reporting. Moreover, the report

stated that “management concluded that [the Company’s] disclosure controls and procedures

were effective at a reasonable assurance level as of the end of the period covered by the report.”

Defendants LaPenta, DePalma, Ingram, McCarthy, and Virtue also signed the 2017 10-K.

       56.     On May 1, 2018, Revolution Lighting filed its quarterly report on Form 10-Q for

the period ended March 31, 2018 and reported revenue of $33.74 million. This report contained

certifications by defendants LaPenta and DePalma attesting that the financial information




                                               21
        Case
           Case
             3:19-cv-00716-JBA
                 3:19-cv-00856 Document
                               Document110-3
                                          FiledFiled
                                                06/03/19
                                                     06/12/19
                                                           Page
                                                              Page
                                                                22 of2345of 49



contained therein was accurate and that it disclosed any material changes to Revolution

Lighting’s internal controls over financial reporting. Moreover, the report stated, in relevant

part:

        [M]anagement concluded that [the Company’s] disclosure controls and
        procedures were effective at a reasonable assurance level as of the end of the
        period covered by the report.

                                         *       *      *

        Beginning January 1, 2018, we implemented ASC 606, “Revenue from Contracts
        with Customers.” Although the new revenue standard had an immaterial impact
        on our ongoing net income, we did implement changes to our processes related to
        revenue recognition and the control activities within them. These included the
        development of new policies based on the five-step model provided in the new
        revenue standard, new training, ongoing contract review requirements, and
        gathering of information provided for disclosures.

        57.    On August 13, 2018, Revolution Lighting filed its quarterly report on Form 10-Q

for the period ended June 30, 2018 (the “2Q18 10-Q”) and reported revenue of $36.44 million.

        58.    The 2Q18 10-Q reported a material weakness in Revolution Lighting’s financial

reporting. Under the heading “Controls and Procedures,” the Company stated, in relevant part:

        As of December 31, 2017, our management conducted an evaluation of our
        internal control over financial reporting and determined that our internal control
        over financial reporting was effective. At such date we identified a significant
        deficiency related to the controls over the proper identification of certain
        collection patterns relevant for bill and hold revenue recognition. Since
        December 31, 2017, our management has implemented changes in internal control
        over financial reporting to address this significant deficiency, including changing
        the design of existing controls and implementing additional transaction level and
        review controls. In addition, corporate management is strengthening the internal
        accounting functions at the divisional or subsidiary level, where appropriate.

        At June 30, 2018, we have determined that certain of the transaction level and
        review controls over revenue recognition have not operated effectively.
        Specifically, our management has identified control deficiencies related to the
        proper identification of certain collection patterns and the finalization and review
        of executed contracts related to bill and hold arrangements and controls over the
        recording of material costs. We have determined that these control deficiencies
        aggregate to a material weakness at June 30, 2018.




                                                22
       Case
          Case
            3:19-cv-00716-JBA
                3:19-cv-00856 Document
                              Document110-3
                                         FiledFiled
                                               06/03/19
                                                    06/12/19
                                                          Page
                                                             Page
                                                               23 of2445of 49



       59.     The above statements identified in ¶¶ 41-58 were materially false and/or

misleading and failed to disclose material adverse facts about Revolution Lighting’s business,

operations, and prospects. Specifically, the Individual Defendants made false and/or misleading

statements and/or failed to disclose that: (i) Revolution Lighting was improperly recognizing

revenue for certain transactions; (ii) as a result, Revolution Lighting’s financial statements were

misstated; (iii) Revolution Lighting lacked adequate internal controls over financial reporting;

(iv) as a result, Revolution Lighting would be subject to regulatory scrutiny and incur substantial

costs; and (v) as a result of the foregoing, the Individual Defendants’ positive statements about

Revolution Lighting’s business, operations, and prospects were materially misleading and/or

lacked a reasonable basis.

The Truth Begins to Emerge

       60.     On October 17, 2018, Revolution Lighting reported preliminary financial results

for the third quarter of 2018 with revenue expected to be $33 million, compared to previously-

announced guidance of $40-$41 million. Revolution Lighting also announced that defendant

LaPenta had offered to acquire all of the common stock of the Company for a price of $2.00 per

share. In a press release titled “Revolution Lighting Technologies (RVLT) Provides Preliminary

Third Quarter Update and Revises Full Year Guidance,” the Company stated, in relevant part:

       While the company has been successful in winning a number of important
       projects, it continues to experience delays in starting and or shipping against these
       projects particularly at our multifamily and Tri-State divisions. As a result, we
       expect revenue of approximately $33 million for the third quarter versus prior
       third quarter guidance of $40-$41 million. Due to the decline in expected third
       quarter revenue and our current outlook for the fourth quarter, total revenue for
       the full year 2018 is expected to approximate $140-$145 million versus our
       previous full year guidance of $160-$170 million.

       We are disappointed in our results and recognize that we need to address our
       overall business structure, reduce operating costs to a level more aligned with our
       revenue expectations and address our level of outstanding debt. Over the past six
       months, our CEO and Chairman, Robert LaPenta, has provided approximately


                                                23
       Case
          Case
            3:19-cv-00716-JBA
                3:19-cv-00856 Document
                              Document110-3
                                         FiledFiled
                                               06/03/19
                                                    06/12/19
                                                          Page
                                                             Page
                                                               24 of2545of 49



       $15 million of capital to fund operations, bringing our total debt, including bank
       financing, to over $60 million. Mr. LaPenta believes additional capital
       requirements cannot presently be addressed through third party financing.

       Mr. LaPenta has proposed to acquire all of the common stock of the Company
       that he and his affiliates do not currently own. The text of Mr. LaPenta’s letter to
       the Company’s independent directors appears in full below:

       We write to you in connection with your roles as independent, disinterested
       members of the Board of Directors of Revolution Lighting Technologies, Inc. (the
       “Company”) and on behalf of RVL 1, LLC (together with its affiliates and certain
       related persons, “we” or “us”). As you are aware, we beneficially own
       approximately 46% of the Company’s outstanding common stock and have
       provided various capital support to the Company in the form of letters of support,
       guarantees under the Company’s Revolving Credit Facility and promissory notes.

                                         *      *       *

       Without additional funding, we believe that the Company may be forced to
       consider various restructuring alternatives in the near term.

       Simply put, we do not believe that it is in the best interests of the Company and its
       stockholders to continue as a publicly traded enterprise, as we believe it currently
       lacks sufficient scale and the ongoing costs of maintaining the reporting and
       related infrastructure necessary for public reporting are a significant financial
       burden on the Company. In addition, we believe the constant pressure to meet
       quarterly earnings targets has been a significant distraction to the Company’s
       management and has prevented management from appropriately focusing on the
       long term growth and the development of the Company’s business.

       As a result of the above factors, we propose to acquire all of the common stock
       of the Company that we do not currently own for a price of $2.00 per share.
       Given our familiarity with the Company, we would not need to conduct any
       further due diligence on the Company and would be in a position to sign a
       definitive transaction agreement quickly.

(Emphasis in original).

       61.     On this news, Revolution Lighting’s stock price fell $0.98 per share, or over 38%,

to close at $1.58 per share on October 17, 2018, on unusually heavy trading volume.

       62.     On October 19, 2018, the Company disclosed “an ongoing investigation by the

SEC regarding certain revenue recognition practices, including bill and hold transactions that

occurred between 2014 through the second quarter of 2018.”              In a press release titled



                                                24
       Case
          Case
            3:19-cv-00716-JBA
                3:19-cv-00856 Document
                              Document110-3
                                         FiledFiled
                                               06/03/19
                                                    06/12/19
                                                          Page
                                                             Page
                                                               25 of2645of 49



“Revolution Lighting Provides Additional Clarity Regarding its Recent Preliminary Third

Quarter Results Issued on October 17, 2018,” Revolution Lighting revealed the estimated impact

on revenue of an accounting policy “based on shipment of products, as opposed to bill and hold

revenue recognition,” stating, in relevant part:

       Management does not believe that revenue reduction described in the release is
       due to any loss or deterioration of the Company’s business or from the
       discontinuation of bill and hold transactions that are the subject of an
       investigation by the Securities and Exchange Commission (“SEC”), as described
       below, but rather resulted from the timing of the start and completion of programs
       during the third quarter at the Company’s Value and Tristate divisions. These
       delays, plus a revised more conservative outlook regarding the fourth quarter
       revenue guidance, resulted in the reduced outlook for the year.

       There is currently an ongoing investigation by the SEC regarding certain revenue
       recognition practices, including bill and hold transactions that occurred between
       2014 through the second quarter of 2018. The Company estimates that the net
       effect on the reported revenue as a result of, among other things, recording
       revenue based on shipments of products, as opposed to bill and hold revenue
       recognition used by the Company, would have been to reduce revenue by $5.0
       million, $6.3 million and $6.3 million in each of 2014, 2015 and 2016,
       respectively, and increase revenue by $11.6 million and $5.1 million in 2017 and
       2018, respectively. In connection with the results of the investigation to date, the
       Company is in the process of assessing its revenue recognition policies and the
       resulting effects on its financial results, and adopting remedial measures to
       improve its internal controls as described in its Form 10-Q for the second quarter
       of 2018. The SEC investigation is ongoing and there can be no assurance as to
       whether additional remedial measures will be required. The Company will
       continue to cooperate with the SEC regarding the investigation.

                                          *        *    *

       The Company expects an Adjusted EBITDA loss for the third quarter of
       approximately $2-$3 million and cash flow from operations during the third
       quarter was approximately break-even. Also as previously disclosed, during the
       third quarter Mr. LaPenta exchanged $3 million of debt for equity. As a result of
       the operational cash flow and the debt for equity exchange, overall company debt
       decreased from $62.8 million at June 30, 2018 to $60.4 million at September 30,
       2018.

       The reduced revenue for the third quarter of 2018 ($33 million versus $40-$42
       million) and the lower revenue outlook for the fourth quarter reduced the expected
       collateral availability under our bank facility. Due to the lack of bank line
       availability, it became obvious that additional capital would be required to support



                                                   25
       Case
          Case
            3:19-cv-00716-JBA
                3:19-cv-00856 Document
                              Document110-3
                                         FiledFiled
                                               06/03/19
                                                    06/12/19
                                                          Page
                                                             Page
                                                               26 of2745of 49



       operations. As described in the release and our prior filings with the SEC, Mr.
       LaPenta has historically provided financing to fund any shortfall in working
       capital and has provided over $15 million to date in 2018. Mr. LaPenta intends to
       continue to support these requirements in the near term. Also, Mr. LaPenta
       believes in addition to reducing expenses associated with being a public company,
       the Company could also focus additional expense reduction initiatives that would
       be best accomplished as a private company. The Company has prepared forecasts
       of its cash flow needs based on anticipated revenue, borrowing capacity, cash
       receipts and disbursements and expects that it will need approximately $5-$10
       million in additional funding through the end of the year. Mr. LaPenta is
       expected to continue to fund the Company through continued periodic loans as
       required. Over the past two weeks, Mr. LaPenta has provided additional
       financing of $2 million and expects to increase his support by another $3 million
       in the coming weeks. In addition, the Company is working with its existing
       lender to provide additional funding above its current capacity, and anticipates
       that it will request covenant waivers to assist it during the pendency of the
       independent committee’s review of strategic alternatives.

       63.     On this news, Revolution Lighting’s stock price fell $0.16 per share, or over 10%,

to close at $1.43 per share on October 22, 2018, on unusually heavy trading volume.

       64.     On November 13, 2018, the Company filed a Notice of Late Filing on Form 12b-

25 with the SEC. Therein, Revolution Lighting stated that it was unable to file its quarterly

report for the period ended September 30, 2018 due to a review by the Company’s Audit

Committee of previously filed financial statements, and provided additional details regarding the

incorrect recognition of revenue. Revolution Lighting stated, in relevant part:

       Beginning in 2014, the Company used bill and hold revenue accounting
       principally for certain contracts in its Multi-family division between its Value
       Lighting subsidiary and its customers. Upon satisfaction of specific requirements
       imposed by accounting principles and interpretations of the SEC staff, bill and
       hold revenue accounting permits a company to record revenue on products
       segregated for delivery within its own warehouse. Absent satisfaction of these
       requirements, revenue recognition generally should await delivery of products to
       customers.

       The Company’s Audit Committee also is conducting a review to assess the
       accuracy of the Company’s previously filed financial statements, the current focus
       of which is to review the extent to which the Company incorrectly recognized
       revenue with respect to bill and hold transactions from 2014 until the second
       quarter of fiscal 2018, and whether the Company’s accounting for those
       transactions led to material errors in its financial statements. If this ongoing


                                                26
       Case
          Case
            3:19-cv-00716-JBA
                3:19-cv-00856 Document
                              Document110-3
                                         FiledFiled
                                               06/03/19
                                                    06/12/19
                                                          Page
                                                             Page
                                                               27 of2845of 49



       review results in a conclusion that the Company made material errors in its
       financial statements, the Company would restate the affected financial statements
       to the extent required. In any such restatement, some revenue recognized in prior
       periods would be recognized in later periods. While the Audit Committee review
       is ongoing, the Company will not be able to provide financial statements for the
       fiscal quarter ended September 30, 2018.

       65.       On November 13, 2018, the Company disclosed additional loans from defendant

LaPenta to the Company, approved by the Audit Committee. Revolution Lighting stated, in

relevant part:

       As previously disclosed in the press release of Revolution Lighting Technologies,
       Inc. (“Revolution” or the “Company”), issued on October 19, 2018, Robert V.
       LaPenta, Sr., Revolution’s Chairman and CEO, has funded and has informed the
       Company that he intends to continue to fund the Company through continued
       periodic loans to the extent consistent with what he believes to be the best
       interests of the Company and its stockholders. In October 2018, Mr. LaPenta
       provided a total of $9.5 million in funding (the “October Funding”), consisting of
       the $2.0 million in funding disclosed in the Company’s press release issued on
       October 19, 2018 and further advances of $2.5 million and $5.0 million made on
       October 25, 2018 and October 31, 2018, respectively.

       On November 10, 2018, the Audit Committee of Revolution’s Board of Directors
       ratified and approved the terms on which the October Funding was provided. The
       funding and the approved terms have been memorialized in a promissory note,
       entered into by Revolution and Mr. LaPenta, dated as of November 12, 2018 (the
       “Note”).

       Subject to specified exceptions, amounts outstanding under the Note bear interest
       from the date of advance at a rate per annum equal to one-month LIBOR plus
       3.75%, calculated on the basis of a 360-day year and the actual number of days
       elapsed. The principal and interest are payable upon maturity. The Note matures
       on July 20, 2020. If Mr. LaPenta makes additional short-term advances to the
       Company that are not repaid within 90 days, the Note may be amended in
       Revolution’s discretion to include the amount of any such advances.

       The Note contains customary events of default, including nonpayment of
       principal or interest when due; assignment without consent of the lender; or the
       occurrence of certain bankruptcy, insolvency or liquidation-related events. Upon
       the occurrence of an event of default, any outstanding amounts under the Note
       may be accelerated; provided, however, that upon the occurrence of certain
       bankruptcy, insolvency or liquidation-related events of default, all amounts
       payable under the Note will automatically become immediately due and payable.
       The Note does not contain financial or restrictive covenants.




                                              27
       Case
          Case
            3:19-cv-00716-JBA
                3:19-cv-00856 Document
                              Document110-3
                                         FiledFiled
                                               06/03/19
                                                    06/12/19
                                                          Page
                                                             Page
                                                               28 of2945of 49



       Revolution is working with its existing bank lender to restructure its debt, which
       as of November 12, 2018 consisted of $65.0 million of aggregate principal and
       interest outstanding under notes from Mr. LaPenta, and Mr. LaPenta’s affiliates,
       RVL 1 LLC and Aston Capital, LLC, and under Revolution’s bank line of credit
       and other debt, and to obtain covenant waivers or a forbearance agreement under
       the bank line of credit. Although the Company believes that an advantageous
       restructuring can be completed in the near term, there can be no assurance that all
       parties will be able to agree on all terms necessary to close the contemplated
       restructuring.

       Revolution believes that the $9.5 million Mr. LaPenta recently loaned to the
       Company, together with an expected $2.5 million of additional loans that Mr.
       LaPenta intends to provide and up to an additional $4.5 million of loans from Mr.
       LaPenta or other sources, are likely to be sufficient for the Company’s liquidity
       needs to fund operations in the ordinary course, including the anticipated costs
       necessary to fund the previously announced investigation of the Company by the
       Securities and Exchange Commission (the “SEC”) and the review being
       conducted by the Company’s Audit Committee, through the end of 2018.
       Additional funding may be necessary before the end of 2018 based on unforeseen
       circumstances and the Company expects that it will need additional funding to
       continue its operations beyond the end of 2018, with the extent of additional funds
       required dependent on the Company’s results of operations in the fourth quarter of
       2018 and future periods and the amount of time and expense necessary to
       complete the previously announced SEC investigation of the Company, the
       review being conducted by the Company’s Audit Committee and any other
       related costs.

       66.     On November 14, 2018, Revolution Lighting announced that its Transaction

Committee, composed of defendants Ingram, McCarthy, and Virtue, was considering an updated

proposal from defendant LaPenta to acquire all of the Company’s outstanding stock for $1.50 per

share. Revolution Lighting stated, in relevant part:

       Revolution Lighting Technologies, Inc. (NASDAQ: RVLT) (“Revolution
       Lighting” or the “Company”), a global provider of advanced LED lighting
       solutions announced today that on November 14, 2018, the Transaction
       Committee of the Board of Directors of the Company received a revised proposal
       from RVL I LLC, an affiliate of the Company’s Chairman and CEO, Robert V.
       LaPenta, to acquire all of the outstanding common stock of the Company. The
       Transaction Committee is in the process of considering the proposal with
       assistance from its advisors and will have no comment until its evaluation is
       complete. The text of the letter to the Transaction Committee of the Company’s
       Board of Directors appears in full below:




                                                28
       Case
          Case
            3:19-cv-00716-JBA
                3:19-cv-00856 Document
                              Document110-3
                                         FiledFiled
                                               06/03/19
                                                    06/12/19
                                                          Page
                                                             Page
                                                               29 of3045of 49



             We write in connection with our October 16, 2018 letter (the “Offer
             Letter”) regarding our offer to acquire all of the common stock of
             Revolution Lighting Technologies, Inc. (the “Company”) on behalf of
             RVL 1, LLC (together with its affiliates and certain related persons, “we”
             or “us”) that we do not own.

                                           *      *       *

             Over the last month, we have provided the Company with $7.5 million in
             debt financing, and we may be required to provide up to an additional $7.0
             million in debt financing to fund the Company’s operations in the ordinary
             course through the end of 2018. We further understand that the Company
             may require additional funding in 2018 in the event of unforeseen
             circumstances, and we expect the Company to require additional funds to
             continue its operations beyond 2018, with the extent of such additional
             required funds depending upon the Company’s future results of operation
             and the amount of time and expense necessary to complete the previously
             disclosed SEC investigation and the Audit Committee’s review of the
             Company’s historical financial statements and other related costs. We
             intend to continue to fund the Company through continued periodic loans
             to the extent consistent with what we believe to be the best interests of the
             Company and its stockholders.

             The Company’s overall debt as of November 12, 2018 was $65.0 million
             and, as noted above, will rise further as additional debt financing is
             provided. This increased amount of debt, which exceeds the amount that
             we expected the Company to have at the time of our Offer Letter, as well
             as an anticipated delay in completing a going private transaction and the
             developments in the Company’s business that it has disclosed, including
             the SEC investigation and the Audit Committee’s review, will necessitate
             a decrease from the $2.00 per share offer contained in our Offer Letter
             to a revised offer of $1.50 per share.

       67.      On this news, the Company’s stock price fell $0.55 per share, or nearly 40%, to

close at $0.85 per share on November 15, 2018, on unusually heavy trading volume.

       68.      On November 20, 2018, the Company disclosed that “on November 15, 2018, the

Company entered into a promissory note with Mr. LaPenta (the ‘Note’), pursuant to which he

lent the Company an additional $1 million. The Note was part of the $2.5 million in expected

additional loans from Mr. LaPenta disclosed in the November 13 Form 8-K.                     The Audit




                                                  29
       Case
          Case
            3:19-cv-00716-JBA
                3:19-cv-00856 Document
                              Document110-3
                                         FiledFiled
                                               06/03/19
                                                    06/12/19
                                                          Page
                                                             Page
                                                               30 of3145of 49



Committee of the Company’s Board of Directors approved the terms of the Note on November

14, 2018.”

       69.     On November 26, 2018, the Company disclosed that “on November 21, 2018, the

Company completed a series of transactions with Bank of America, Aston and Mr. LaPenta” for

the purpose of restructuring “its outstanding debt obligations.” Specifically, it was disclosed that

“LaPenta may elect to provide up to $5.0 million in loans to the Company . . . subject to approval

by the Audit Committee” and that “[a]ny additional loans to the Company in excess of $5.0

million from Mr. LaPenta or Aston would require the approval of both the Audit Committee of

the Board of Directors and Bank of America.”

       70.     On December 11, 2018, the Company filed a Form 8-K with the SEC disclosing

additional monies LaPenta had loaned the Company stating:

       On December 6, 2018, Mr. LaPenta loaned the Company an additional $2 million,
       and the Company issued to Mr. LaPenta a new promissory note (the “Note”) with
       an aggregate principal amount of $2 million. The Audit Committee of the
       Company’s Board of Directors ratified the terms of the Note on December 10,
       2018. As of December 10, 2018, the Company had total debt of approximately
       $67.0 million, including approximately $40.5 million in aggregate principal and
       interest under loans from Mr. LaPenta and Aston.

       71.     On December 11, 2018, the Company filed a formed Form 8-K with the SEC

providing an update regarding the Audit Committee’s investigation of previously-filed financial

statements stating:

       As previously disclosed in the Form 12b-25 filed by the Company on November
       13, 2018, the Company’s Audit Committee is conducting a review to assess the
       accuracy of the Company’s previously filed financial statements, the current focus
       of which is to review the extent to which the Company incorrectly recognized
       revenue with respect to bill and hold transactions beginning in 2014 until the
       second quarter of fiscal 2018, the period for which it used bill and hold revenue
       accounting, and whether the Company’s accounting for those transactions led to
       material errors in its financial statements.

       On December 10, 2018, the Audit Committee, upon the recommendation of the
       Company’s management, concluded that, as a result of the information obtained


                                                30
      Case
         Case
           3:19-cv-00716-JBA
               3:19-cv-00856 Document
                             Document110-3
                                        FiledFiled
                                              06/03/19
                                                   06/12/19
                                                         Page
                                                            Page
                                                              31 of3245of 49



       to date in connection with the ongoing review, the Company’s consolidated
       financial statements as of and for each of the following fiscal periods should no
       longer be relied upon:

                 the fiscal quarters ended March 31, 2018 and June 30, 2018;

                 the fiscal year ended December 31, 2017 and each fiscal quarter
                  therein;

                 the fiscal year ended December 31, 2016 and each fiscal quarter
                  therein; and

                 the fiscal year ended December 31, 2015 and each fiscal quarter
                  therein.

       To date, the Audit Committee’s review has focused principally on the analysis of
       selected bill and hold transactions in 2016. Based on currently available
       information and documentation, the Company has identified apparent errors in its
       previously filed financial statements for 2016, the correction of which would be
       material to its previously filed financial statements for 2017. If additional
       information with respect to the selected 2016 transactions becomes available, this
       conclusion may be reassessed. The Audit Committee will continue to assess the
       accuracy of the Company’s previously filed financial statements for the fiscal
       periods listed above, and will assess the impact of the errors on the Company’s
       disclosure controls and procedures and internal control over financial reporting.

       Accordingly, until the Company has either restated its financial statements for the
       periods described above or determined that no such restatements are warranted,
       investors, analysts and other persons should not rely upon the Company’s
       previously released financial statements for these periods, including those
       included in the Company’s Annual Reports on Form 10-K and its Quarterly
       Reports on Form 10-Q, or any press releases, investor presentations or other
       communications that relate to that information. Additionally, the Audit
       Committee has determined that the related reports on the consolidated financial
       statements and internal control over financial reporting for the fiscal years ended
       December 31, 2017, 2016 and 2015 of the Company’s independent registered
       public accounting firm, RSM US LLP, should also no longer be relied upon. The
       Audit Committee has discussed the matters disclosed in this Item 4.02 with RSM
       US LLP.

       72.    Following this announcement, in a December 13, 2018 article in Stamford

Advocate, Stephen Root, a professor of accounting in New York University’s business school,

described Revolution Lighting’s issues as follows, “Recognizing revenue prematurely,




                                               31
       Case
          Case
            3:19-cv-00716-JBA
                3:19-cv-00856 Document
                              Document110-3
                                         FiledFiled
                                               06/03/19
                                                    06/12/19
                                                          Page
                                                             Page
                                                               32 of3345of 49



particularly over numerous years – as appears to be the case here – is generally viewed as a

serious accounting error. This is suggestive that there were not very good internal controls.”

       73.     On January 3, 2019, the Company received a notification from NASDAQ

informing the Company that, for the last 30 consecutive business days, the closing bid price for

the Company’s common stock was below the minimum $1.00 per share required pursuant to

Nasdaq Listing Rule 5550(a)(2).

       74.     On January 18, 2019, the Company disclosed additional monies LaPenta had

loaned the Company, stating:

       On January 17, 2019, Mr. LaPenta loaned the Company an additional $2 million,
       and the Company issued to Mr. LaPenta a new promissory note (the “Note”) with
       an aggregate principal amount of $2 million. The Audit Committee of the
       Company’s Board of Directors approved the terms of the Note on January 16,
       2019. As of January 17, 2019, the Company had total debt of approximately
       $67.6 million, including approximately $42.5 million in aggregate principal and
       interest under loans from Mr. LaPenta and Aston.

       75.     On February 14, 2019, the Company filed a Form 8-K with the SEC disclosing

additional monies LaPenta had loaned the Company, stating:           “On February 8, 2019, Mr.

LaPenta loaned the Company an additional $2.0 million, and the Company issued to Mr. LaPenta

a new promissory note (the ‘Note’) with an aggregate principal amount of $2.0 million. The

Audit Committee of the Company’s Board of Directors approved the terms of the Note on

February 7, 2019.”

       76.     On March 11, 2019, the Company filed a Form 8-K with the SEC announcing that

LaPenta had rescinded his offer to take the Company private, stating: “On March 7, 2019, the

Special Committee of the Board of Directors of Revolution Lighting Technologies, Inc. (the

‘Company’) received a letter from RVL 1, LLC, an affiliate of Robert V. LaPenta, Sr., the

Company’s Chairman, CEO and President, notifying the Company that it is withdrawing its prior




                                                32
       Case
          Case
            3:19-cv-00716-JBA
                3:19-cv-00856 Document
                              Document110-3
                                         FiledFiled
                                               06/03/19
                                                    06/12/19
                                                          Page
                                                             Page
                                                               33 of3445of 49



proposal to acquire all of the outstanding shares of the Company’s common stock and pursue a

going-private transaction.”

       77.     On March 27, 2019, the Company filed a Form 8-K with the SEC disclosing

additional monies LaPenta had loaned the Company, stating: “On March 22, 2019, Mr. LaPenta

loaned the Company an additional $2.0 million, and the Company issued to Mr. LaPenta a new

promissory note (the ‘Note’) with an aggregate principal amount of $2.0 million. The Audit

Committee of the Company’s Board of Directors approved the terms of the Note on March 25,

2019. As of March 25, 2019, the Company had total debt of approximately $68.2 million,

including approximately $46.6 million in aggregate principal and interest under loans from Mr.

LaPenta and Aston.”

       78.     On April 18, 2019, the Company filed a Form 8-K with the SEC disclosing

additional monies LaPenta had loaned the Company, stating: “On April 12, 2019, Mr. LaPenta

loaned the Company an additional $1.5 million, and the Company issued to Mr. LaPenta a new

promissory note (the ‘Note’) with an aggregate principal amount of $1.5 million. The Audit

Committee of the Company’s Board of Directors ratified the terms of the Note on April 14,

2019. As of April 15, 2019, the Company had total debt of approximately $72.1 million,

including approximately $48.4 million in aggregate principal and interest under loans from Mr.

LaPenta and Aston.”

                        DAMAGES TO REVOLUTION LIGHTING

       79.     As a result of the Individual Defendants’ wrongful conduct, Revolution Lighting

disseminated false and misleading statements and omitted material information to make such

statements false and misleading when made.         The improper statements have devastated

Revolution Lighting’s credibility.   Revolution Lighting has been, and will continue to be,

severely damaged and injured by the Individual Defendants’ misconduct.


                                              33
       Case
          Case
            3:19-cv-00716-JBA
                3:19-cv-00856 Document
                              Document110-3
                                         FiledFiled
                                               06/03/19
                                                    06/12/19
                                                          Page
                                                             Page
                                                               34 of3545of 49



       80.      Indeed, the Individual Defendants’ false and misleading statements as alleged

above, have subjected Revolution Lighting and defendants LaPenta, Schafer, and DePalma to at

least three lawsuits for violations of the federal securities laws, captioned Bishop v. Revolution

Lighting Technologies, Inc., 19 Civ. 2722; Hubner v. Revolution Lighting Technologies, Inc., 19

Civ. 2308; and Glavan v. Revolution Lighting Technologies, Inc., 19 Civ. 980, all pending in the

United States District Court for the Southern District of New York (collectively, the “Securities

Class Actions”).

       81.      Thus, as a result of the Individual Defendants’ misconduct, Revolution Lighting

has sustained damages, including, but not limited to: (1) costs and expenses incurred from

having to defend and possibly settle the Securities Class Actions; (2) costs and expenses incurred

from the SEC investigation; and (3) costs and expenses incurred from the investigation by the

Audit Committee into the Company’s financial statements. Indeed, in the Form 8-K filed with

the SEC on December 11, 2018, the Company admitted that it “expects that expenses arising

from the Audit Committee’s review and any restatement of financial statements, which will be

recorded in the periods incurred, will be significant.”

       82.      Moreover, these actions have irreparably damaged Revolution Lighting’s

corporate image and goodwill. For at least the foreseeable future, Revolution Lighting will

suffer from what is known as the “liar’s discount,” a term applied to the stocks of companies

who have been implicated in illegal behavior and have misled the investing public, such that

Revolution Lighting’s ability to raise equity capital or debt on favorable terms in the future is

now impaired.




                                                 34
       Case
          Case
            3:19-cv-00716-JBA
                3:19-cv-00856 Document
                              Document110-3
                                         FiledFiled
                                               06/03/19
                                                    06/12/19
                                                          Page
                                                             Page
                                                               35 of3645of 49



       83.     Finally, as a direct and proximate result of the Individual Defendants’ actions as

alleged above, Revolution Lighting’s market capitalization has decreased by over $16.5 million

and the Company has taken on a burdensome debt of over $72.1 million.

                DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

       84.     Plaintiffs bring this action derivatively for the benefit of the Company to redress

injuries suffered and to be suffered as a proximate result of the Individual Defendants’ breaches

of fiduciary duties.

       85.     Plaintiffs will adequately and fairly represent the interests of the Company and its

stockholders in enforcing and prosecuting its rights.

       86.     Plaintiffs are owners of Revolution Lighting common stock and were owners of

Revolution Lighting common stock at all times relevant hereto.

       87.     At the time this action was commenced, the Board consisted of five directors:

defendants LaPenta, Ingram, Virtue, and McCarthy (the “Director Defendants”), and non-

defendant Robert Basil, Jr. (“Basil”). Because of the facts set forth throughout this Complaint,

demand on the Board to institute this action is not necessary because such a demand would have

been a futile and useless act.

Demand is Futile as to All Director Defendants because the Director Defendants Face a
Substantial Likelihood of Liability

       88.     The Director Defendants face a substantial likelihood of liability for their

individual misconduct. The Director Defendants were directors throughout the time of the false

and misleading statements referenced above, and as such had a fiduciary duty to ensure that the

Company’s SEC filings, press releases, and other public statements and presentations concerning

its business, operations, prospects, internal controls, and financial statements were accurate.




                                                 35
       Case
          Case
            3:19-cv-00716-JBA
                3:19-cv-00856 Document
                              Document110-3
                                         FiledFiled
                                               06/03/19
                                                    06/12/19
                                                          Page
                                                             Page
                                                               36 of3745of 49



       89.     Moreover, the Director Defendants owed a duty to, in good faith and with due

diligence, exercise reasonable inquiry, oversight, and supervision to ensure that the Company’s

internal controls were sufficiently robust and effective (and/or were being implemented

effectively), and to ensure that the Board’s duties were being discharged in good faith and with

the required diligence and due care. Instead, the Director Defendants knowingly and/or with

reckless disregard reviewed, authorized, and/or caused the publication of the materially false and

misleading statements discussed above that caused the Company’s stock to trade at artificially-

inflated prices and misrepresented the financial health of Revolution Lighting.

       90.     The Director Defendants’ making or authorization of these false and misleading

statements, failure to timely correct such statements, failure to recognize revenue for certain

transactions, failure to take necessary and appropriate steps to ensure that the Company’s internal

controls over financial reporting were sufficiently robust and effective (and/or were being

implemented effectively), and failure to take necessary and appropriate steps to ensure that the

Board’s duties were being discharged in good faith and with the required diligence constitute

breaches of fiduciary duties and have resulted in the Director Defendants facing a substantial

likelihood of liability as the Company is facing an SEC investigation and its financial statements

are under internal review.     If the Director Defendants were to bring a suit on behalf of

Revolution Lighting to recover damages sustained as a result of this misconduct, they would

expose themselves to significant liability. This is something they will not do. For this reason,

demand is futile.

Defendants Ingram, Virtue, and McCarthy as Audit Committee Members Are Not
Disinterested as They Face a Substantial Likelihood of Liability

       91.     Defendants Ingram, Virtue, and McCarthy were members of the Audit Committee

at the time the Company lacked proper internal controls and the improper statements detailed



                                                36
       Case
          Case
            3:19-cv-00716-JBA
                3:19-cv-00856 Document
                              Document110-3
                                         FiledFiled
                                               06/03/19
                                                    06/12/19
                                                          Page
                                                             Page
                                                               37 of3845of 49



herein were issued. Pursuant to the Audit Committee’s Charter, the members of the Audit

Committee were and are responsible for, inter alia, reviewing the Company’s financial reports,

the Company’s business and financial risk management practices, the Company’s legal and

regulatory compliance, and the integrity of the Company’s financial statements and internal

controls. Notably, in performing these duties, defendants Ingram, Virtue, and McCarthy were

required to discuss with management and the Company’s independent auditor the annual

financial statements, including the disclosures in management’s discussion and analysis.

Defendants Ingram, Virtue, and McCarthy were required to discuss with management and the

Company’s independent auditor all SEC filings before they were filed. Defendants Ingram,

Virtue, and McCarthy breached their fiduciary duties by allowing the Company to make the

improper statements discussed above. Defendants Ingram, Virtue, and McCarthy each face a

substantial likelihood of liability for their breaches of fiduciary duties, and, therefore, any

demand upon them is futile.

Defendant LaPenta and Non-Defendant Basil Are Not Independent or Disinterested

       92.     Defendant LaPenta is not disinterested and is incapable of considering a demand

to commence and vigorously prosecute this action because he faces a substantial likelihood of

liability as he is named as a defendant in the Securities Class Actions.

       93.     Additionally, the Company concedes in the 2018 Proxy that defendant LaPenta is

not independent. First, as CEO of the Company, LaPenta is not independent. Second, LaPenta

is not independent because he holds a substantial personal investment in the Company’s common

stock through RVL and Aston, the Company’s principal stockholder, of which he and Basil are

members. In particular, LaPenta is a member and CEO of RVL and Aston and Basil is a partner

in both RVL and Aston.




                                                 37
      Case
         Case
           3:19-cv-00716-JBA
               3:19-cv-00856 Document
                             Document110-3
                                        FiledFiled
                                              06/03/19
                                                   06/12/19
                                                         Page
                                                            Page
                                                              38 of3945of 49



      94.    Defendant LaPenta and non-defendant Basil lack independence because of their

personal entwinement with the Company, as demonstrated by the numerous related-party

transactions the Company has entered into with LaPenta, Basil, RVL, and/or its managing

member Aston, per the 2018 Proxy:

      Mr. Robert V. LaPenta

      Pursuant to an agreement dated January 29, 2018, we sold 850,000 shares of our
      common stock to Robert V. LaPenta for $3.60 per share, with total proceeds to
      the Company of $3,060,000. The shares of common stock were sold to Mr.
      LaPenta in reliance on the exemption from registration provided by Section
      4(a)(2) of the Securities Act of 1933, as amended (the “Securities Act”). Mr.
      LaPenta is an accredited investor.

      On January 26, 2017, we entered into an amended Revolving Credit Facility, and
      Mr. LaPenta guaranteed $10.0 million of borrowings under our amended
      Revolving Credit Facility, increasing our borrowing base by that amount. In this
      connection, the Company and its subsidiaries formalized a reimbursement
      agreement under which the Company and its subsidiaries promise to reimburse
      Mr. LaPenta in the event any amounts are paid by him under such guaranty, plus
      interest at a market rate determined at the time of such payment.

      In connection with the acquisition of TNT Energy, LLC (“TNT”) in May 2016,
      we issued $2.0 million in promissory notes bearing interest at 5% per annum, of
      which $1.0 million was due on April 21, 2017 and $1.0 million was due on
      November 6, 2017. Mr. LaPenta provided irrevocable letters of credit to support
      $1.0 million of the TNT acquisition notes. In February 2017, the maturity date
      was extended to November 6, 2017 for all of the TNT promissory notes.
      Additionally, in February 2017, Mr. LaPenta provided irrevocable letters of credit
      to support the additional $1.0 million of the TNT promissory notes. On
      November 16, 2017, we repaid the TNT acquisition notes.

                                      *       *      *

      RVL

      In August 2015, RVL provided an irrevocable letter of credit to support the $10
      million Energy Source acquisition notes. On January 26, 2017, the Energy
      Source acquisition notes were paid using proceeds from the amended Revolving
      Credit Facility, and the related guarantee provided by RVL was terminated.

      Aston Capital

      On April 1, 2016, we entered into a $2.6 million amended and restated promissory
      note with Aston, which bears interest at 9% annually and matures on April 1,


                                             38
      Case
         Case
           3:19-cv-00716-JBA
               3:19-cv-00856 Document
                             Document110-3
                                        FiledFiled
                                              06/03/19
                                                   06/12/19
                                                         Page
                                                            Page
                                                              39 of4045of 49



      2019, which can be prepaid at our option. In May 2017, we amended the
      promissory note with Aston to include an additional $9.1 million of borrowings.

      In March 2017, Aston provided a $1.5 million advance that bears interest annually
      at 9%, which is included in “Related party notes payable” in the Consolidated
      Balance Sheets at December 31, 2017. During 2017, we repaid $0.5 million of
      the advance. On November 30, 2016, Aston provided a $1.5 million advance that
      bore interest annually at 9%, which is included in “Related party notes payable”
      in the Consolidated Balance Sheets at December 31, 2016, and was repaid on
      January 26, 2017 using proceeds from the amended Revolving Credit Facility.

      At December 31, 2017 and 2016, we had accrued interest of $0.1 million and $0.2
      million, respectively. During the years ended December 31, 2017, 2016 and
      2015, we recorded interest expense related to financing agreements with Aston of
      $0.8 million, $0.2 million and $0.2 million, respectively.

      On January 5, 2017, we ratified a management services agreement with Aston
      (the “Management Agreement”) to memorialize certain management services that
      Aston has been providing to us since RVL acquired majority control of our voting
      securities in September 2012. Pursuant to the Management Agreement, Aston
      provides consulting services in connection with financing matters, budgeting,
      strategic planning and business development, including, without limitation,
      assisting us in (i) analyzing the operations and historical performance of target
      companies; (ii) analyzing and evaluating the transactions with such target
      companies; (iii) conducting financial, business and operational due diligence, and
      (iv) evaluating related structuring and other matters. In addition, two of the Aston
      members hold executive positions in Revolution, and receive no compensation.
      On May 12, 2016, we granted 250,000 shares of restricted stock to Aston, which
      vest in three annual installments on May 12, 2017, 2018, and 2019. The Audit
      Committee of the Board will consider from time to time (at a minimum at such
      times when the Compensation Committee of the Board evaluates director
      compensation) whether additional compensation to Aston is appropriate given the
      nature of the services provided.

      Our corporate headquarters utilizes space in Stamford, Connecticut, which is also
      occupied by affiliates of our Chairman and Chief Executive Officer. Our
      proportionate share of the space under the underlying lease, which we paid to
      Aston, was $0.3 million during the year ended December 31, 2017.

Per the Company’s May 13, 2019 Form 8-K announcing Basil’s appointment:

      Mr. Basil previously served on the Company’s Board from September 2012 to
      May 2, 2017. He is a partner at The Boundary Group, a private equity firm
      focused on the defense and national security sector, and has been a partner of
      Aston Capital, LLC (“Aston”), a private investment company and the family
      office of Robert V. LaPenta Sr., since August 2011.




                                              39
Case
   Case
     3:19-cv-00716-JBA
         3:19-cv-00856 Document
                       Document110-3
                                  FiledFiled
                                        06/03/19
                                             06/12/19
                                                   Page
                                                      Page
                                                        40 of4145of 49



                                 *      *       *

Related Person Transactions

Mr. Basil is a partner of RVL 1 LLC (“RVL”) and Aston. RVL and its managing
member, Aston, together beneficially own approximately 36% of the Company’s
common stock. Robert V. LaPenta, the Company’s Chairman, Chief Executive
Officer and President, is a member and Chief Executive Officer of both Aston and
RVL. Since the beginning of the Company’s 2018 fiscal year, the Company has
entered into a number of transactions with Aston in which Mr. Basil may be
deemed to have had an indirect material interest as a result of his position as a
partner of Aston.

Aston Advances and Promissory Notes

Prior to the 2018 fiscal year, Aston had from time to time provided advances and
loans to the Company. At January 1, 2018, the Company owed $12.7 million to
Aston, including an $11.7 million outstanding promissory note and $1.0 million in
outstanding advances.

On May 7, 2018, Aston lent the Company an additional $2.0 million. On May 15,
2018, Aston lent the Company an additional $1.5 million, and on June 15, 2018,
Aston lent the Company an additional $2.0 million.

On June 30, 2018, the Company issued Aston a $17.7 million amended
promissory note (the “June Note”), reflecting the increased aggregate borrowings
at that time, as well as accrued and unpaid interest of $0.5 million. The June Note
had a maturity date of July 1, 2020 and bore interest at a 9% annual rate.

On August 3, 2018, the Company agreed, pursuant to an Exchange Agreement
dated as of such date (the “Exchange Agreement”), to issue to Aston 1.1 million
shares of the Company’s common stock in exchange for cancellation of $3.3
million of outstanding principal and interest under the June Note. At Aston’s
direction, the Company issued 1,000,000 of the shares to Mr. LaPenta and
100,000 shares to James DePalma, the Company’s former Chief Financial Officer
and an affiliate of Aston.

In connection with the Exchange Agreement transaction, on August 3, 2018 the
Company issued a $14.5 million amended and restated promissory to Aston (the
“August Note”), reflecting the $3.3 million exchange of amounts owed under the
June Note for shares. The August Note was issued with the same terms and
conditions as the June Note, except that the maturity date was extended to July 20,
2020. After its issuance, the August Note was the only promissory note
outstanding in favor of Aston.

On September 4, 2018, Aston advanced the Company an additional $0.4 million
(the “September Advance”).



                                        40
Case
   Case
     3:19-cv-00716-JBA
         3:19-cv-00856 Document
                       Document110-3
                                  FiledFiled
                                        06/03/19
                                             06/12/19
                                                   Page
                                                      Page
                                                        41 of4245of 49



On November 21, 2018, the Company entered into a Forbearance Agreement and
Fourteenth Amendment to its loan and security agreement (the “Loan
Agreement”) with Bank of America, N.A. (“Bank of America”). Simultaneously
with its entry into the amendment, the Company consolidated all of its
outstanding promissory notes and advances due to Mr. LaPenta and Aston and
issued a new promissory note, dated as of November 21, 2018, to Mr. LaPenta
and Aston (the “Consolidated Note”). The Consolidated Note had an initial
aggregate principal amount of $38.4 million, which reflected (i) an advance of
$1.0 million from Aston in March 2017 (the “March Advance”), (ii) $14.5 million
in principal owed to Aston under the August Note, (iii) the September Advance,
(iv) $10.5 million in principal owed to Mr. LaPenta under two promissory notes
issued to Mr. LaPenta in November 2018 (the “November Notes”), and (v) $12.0
million owed by the Company to Mr. LaPenta in respect of a guaranty exchange
on November 21, 2018. In addition, approximately $0.1 million of accrued and
unpaid interest on the March Advance, the August Note, the September Advance,
and the November Notes was included in the Consolidated Note. The
Consolidated Note incurs interest at the greater of (i) LIBOR plus 3.75% and (ii)
1% above the rate in effect at any time under the Loan Agreement. The
Consolidated Note is scheduled to mature on July 20, 2020.

The Consolidated Note is secured by a lien on the Company’s and its subsidiaries’
assets in favor of Aston, as agent for Aston and Mr. LaPenta, pursuant to a
Security Agreement (the “Security Agreement”) entered into by the Company and
its subsidiaries on November 21, 2018. In connection with the issuance of the
Consolidated Note, the Company’s guarantor subsidiaries under the Loan
Agreement guaranteed the Company’s obligations under the Consolidated Note
by issuing a Guaranty (the “Guaranty”) in favor of Mr. LaPenta and Aston.

Also, in connection with the issuance of the Consolidated Note, Mr. LaPenta and
Aston entered into a Subordination and Intercreditor Agreement (the
“Subordination Agreement”) with Bank of America, the Company and its direct
and indirect subsidiaries. Pursuant to the Subordination Agreement, Aston’s liens
securing the Company’s indebtedness under the Consolidated Note are
subordinated in all material respects to the liens securing the Company’s
indebtedness to Bank of America under the Loan Agreement.

During the three months ended March 31, 2019 and the fiscal year ended
December 31, 2018, the Company recorded interest expense related to the
forgoing financing arrangements with Aston of $0.9 million and $1.6 million,
respectively. As of March 31, 2019, there was $46.8 million in aggregate
principal and interest outstanding under the Consolidated Note.

The foregoing descriptions of the Consolidated Note, the Security Agreement, the
Guaranty and the Subordination Agreement are not complete and are qualified in
their entirety by reference to the full text of the agreements, which are attached as
Exhibits 99.3, 99.2, 99.4 and 99.5, respectively, to the Company’s Form 8-K filed
on November 26, 2018.



                                         41
       Case
          Case
            3:19-cv-00716-JBA
                3:19-cv-00856 Document
                              Document110-3
                                         FiledFiled
                                               06/03/19
                                                    06/12/19
                                                          Page
                                                             Page
                                                               42 of4345of 49



       Other Arrangements

       The Company is party to an Amended Management Services Agreement, dated as
       of January 5, 2017, with Aston (the “Management Agreement”). Pursuant to the
       Management Agreement, Aston provides consulting services in connection with
       financing matters, budgeting, strategic planning and business development,
       including, without limitation, assisting the Company in (i) analyzing the
       operations and historical performance of target companies; (ii) analyzing and
       evaluating the transactions with such target companies; (iii) conducting financial,
       business and operational due diligence, and (iv) evaluating related structuring and
       other matters. As compensation for Aston’s services, on May 12, 2016 the
       Company granted 250,000 shares of restricted stock to Aston, which vested in
       three annual installments on May 12, 2017, 2018, and 2019. The foregoing
       description of the Management Agreement is not complete and is qualified in its
       entirety by reference to the full text of the agreement, which is attached as Exhibit
       10.3 to the Company’s Annual Report on Form 10-K filed on March 9, 2017.

       The Company’s corporate headquarters utilizes over 90% of the space in a
       building in Stamford, Connecticut leased by an affiliate of Mr. LaPenta, the
       remainder of which is occupied by affiliates of Mr. LaPenta and Aston. The cost
       of the Company’s proportionate share of the space under the underlying lease was
       $0.2 million and $0.4 million during the three months ended March 31, 2019 and
       the fiscal year ended December 31, 2018, respectively

       95.    Furthermore, all of the above related-party transactions were approved by the

Audit Committee, demonstrating that the Audit Committee members, defendants Ingram, Virtue,

and McCarthy, lack independence from LaPenta and Basil and are unable to commence and

vigorously prosecute an action against them.

Defendants Ingram, Virtue, and McCarthy as Audit Committee Members Are Unable to
Consider a Demand Against LaPenta

       96.    As discussed above, the Audit Committee has approved numerous loans of

monies from LaPenta to the Company. The Audit Committee’s acquiescence and/or approval of

these loans that involve co-mingling of monies between LaPenta and the Company and raise a

reasonable doubt as to LaPenta’s domination and control over the Audit Committee, Board,

and/or the Company. The numerous loans the Company has received demonstrate that LaPenta

is essentially financially supporting the Company and that without these loans the Company may




                                                42
        Case
           Case
             3:19-cv-00716-JBA
                 3:19-cv-00856 Document
                               Document110-3
                                          FiledFiled
                                                06/03/19
                                                     06/12/19
                                                           Page
                                                              Page
                                                                43 of4445of 49



not be financially viable. Consequently, the multiple loans illustrate that Revolution Lighting

and the Board are in LaPenta’s debt and therefore raise a reasonable doubt as to whether the

Board and/or the Audit Committee would commence and vigorously prosecute an action against

LaPenta.

                                             COUNT I

                                    Breach of Fiduciary Duty
                               (Against the Individual Defendants)

        97.     Plaintiffs repeat and re-allege each and every allegation contained above as if

fully set forth herein.

        98.     The Individual Defendants owe the Company fiduciary obligations. By reason of

their fiduciary relationships, the Individual Defendants owed and owe the Company the highest

obligations of good faith, fair dealing, loyalty, and due care.

        99.     The Individual Defendants, together and individually, violated and breached their

fiduciary duties of candor, good faith, and loyalty. More specifically, the Individual Defendants

violated their duty of good faith by knowingly causing and/or recklessly allowing the Company

to make false and misleading statements and/or fail to disclose that: (i) Revolution Lighting was

improperly recognizing revenue for certain transactions; (ii) as a result, Revolution Lighting’s

financial statements were misstated; (iii) Revolution Lighting lacked adequate internal controls

over financial reporting; (iv) as a result, Revolution Lighting would be subject to regulatory

scrutiny and incur substantial costs; and (v) as a result of the foregoing, the Individual

Defendants’ positive statements about Revolution Lighting’s business, operations, and prospects

were materially misleading and/or lacked a reasonable basis.




                                                 43
       Case
          Case
            3:19-cv-00716-JBA
                3:19-cv-00856 Document
                              Document110-3
                                         FiledFiled
                                               06/03/19
                                                    06/12/19
                                                          Page
                                                             Page
                                                               44 of4545of 49



       100.    Moreover, the Individual Defendants willfully ignored the obvious problems with

the Company’s internal controls, practices, and procedures and failed to make a good faith effort

to correct the problems or prevent their recurrence.

       101.    As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, Revolution Lighting has sustained significant damages, as alleged herein.

As a result of the misconduct alleged herein, the Individual Defendants are liable to the

Company.

       102.    Plaintiffs, on behalf of Revolution Lighting, have no adequate remedy at law.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for relief and judgment, as follows:

       A.      Declaring that Plaintiffs may maintain this derivative action on behalf of the

Company and that Plaintiffs are adequate representatives of the Company;

       B.      Finding the Individual Defendants liable for breaching their fiduciary duties owed

to the Company;

       C.      Granting appropriate equitable relief to remedy the Individual Defendants’

breaches of fiduciary duties and other violations of law;

       D.      Awarding to Plaintiffs the costs and disbursements of the action, including

reasonable attorneys’ fees, accountants’ and experts’ fees and costs and expenses; and

       E.      Granting such other and further relief as the Court deems just and proper.

                                  JURY TRIAL DEMANDED

       Plaintiffs hereby demand a trial by jury.

                                             Respectfully submitted,

                                             /s/ Steven M. Frederick
                                             Steven M. Frederick (Ct. 08743)
                                               sfrederick@wrkk.com


                                                   44
Case
   Case
     3:19-cv-00716-JBA
         3:19-cv-00856 Document
                       Document110-3
                                  FiledFiled
                                        06/03/19
                                             06/12/19
                                                   Page
                                                      Page
                                                        45 of4645of 49



                               Zachary J. Phillipps (Ct. 30047)
                                 zphillipps@wrkk.com
                               Wofsey, Rosen Kweskin & Kuriansky, LLP
                               600 Summer Street
                               Stamford, Connecticut 06901
                               Telephone:     (203) 327-2300
                               Facsimile:     (203) 967-9273 (Fax)

                               Liaison Counsel for Plaintiffs

                               BRAGAR EAGEL & SQUIRE, P.C.
                               Marion C. Passmore
                                 passmore@bespc.com
                               Melissa A. Fortunato
                                 fortunato@bespc.com
                               Todd H. Henderson
                                 henderson@bespc.com
                               885 Third Avenue, Suite 3040
                               New York, New York 10022
                               Telephone:    (212) 308-5858
                               Facsimile:    (212) 214-0506

                               HYNES & HERNANDEZ, LLC
                               Michael J. Hynes
                                mhynes@hh-lawfirm.com
                               101 Lindenwood Drive, Suite 225
                               Malvern, Pennsylvania 19355
                               Telephone:    (484) 875-3116
                               Facsimile:    (914) 752-3041

                               Counsel for Plaintiffs




                                 45
      CaseCase
           3:19-cv-00716-JBA
               3:19-cv-00856 Document
                             Document1-1
                                      10-3Filed
                                            Filed
                                                06/03/19
                                                  06/12/19Page
                                                           Page1 47
                                                                 of 1of 49



                                      VERIFICATION

       I, DALE BARTON, hereby verify that I have authorized the filing of the attached

Verified Stockholder Derivative Complaint, that I have reviewed the Verified Stockholder

Derivative Complaint and that the facts therein are true and correct to the best of my

knowledge, information and belief. I declare under penalty of perjury that the foregoing is true

and correct.



     29 2019
May ____,                                          Dale W. Barton (May 29, 2019)

                                                   Dale Barton
      CaseCase
           3:19-cv-00716-JBA
               3:19-cv-00856 Document
                             Document1-2
                                      10-3Filed
                                            Filed
                                                06/03/19
                                                  06/12/19Page
                                                           Page1 48
                                                                 of 1of 49



                                      VERIFICATION

       I, ROBERT FLOS, hereby verify that I have authorized the filing of the attached

Verified Stockholder Derivative Complaint, that I have reviewed the Verified Stockholder

Derivative Complaint and that the facts therein are true and correct to the best of my

knowledge, information and belief. I declare under penalty of perjury that the foregoing is true

and correct.



     29 2019
May ____,
                                                   Robert Flos
      CaseCase
           3:19-cv-00716-JBA
               3:19-cv-00856 Document
                             Document1-3
                                      10-3Filed
                                            Filed
                                                06/03/19
                                                  06/12/19Page
                                                           Page1 49
                                                                 of 1of 49



                                     VERIFICATION

        I, GIOVANNI VECCHIATO, hereby verify that I have authorized the filing of the

attached Verified Stockholder Derivative Complaint, that I have reviewed the Verified

Stockholder Derivative Complaint and that the facts therein are true and correct to the best

of my knowledge, information and belief. I declare under penalty of perjury that the foregoing

is true and correct.



      31                                          Giovanni Vecchiato
May ____, 2019                                    Giovanni Vecchiato (May 31, 2019)
                                                  Giovanni Vecchiato
